United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sioux Falls, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1418
Issued: November 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 28, 2013 appellant, through his attorney, filed a timely appeal from a May 22,
2013 merit decision of the Office of Workers’ Compensation Programs denying his claim for an
increased schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 12 percent permanent impairment of the
right hand.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated February 13, 2013,
the Board set aside an April 19, 2012 OWCP decision denying appellant’s claim for an

1

5 U.S.C. § 8101 et seq.

additional schedule award.2 The Board noted that Dr. Colin W. Fennell, a Board-certified
orthopedic surgeon and OWCP referral physician, determined that appellant had a 24 percent
permanent impairment of the right hand due to loss of motion of the fingers. He found no
impairment due to carpal tunnel syndrome. An OWCP medical adviser, however, opined that
the loss of finger motion resulted from nonemployment-related arthritis. He also stated that
appellant could receive an impairment rating for carpal tunnel syndrome if diagnostic studies
were positive but noted that any impairment due to carpal tunnel syndrome could be less than
that previously awarded. The Board remanded the case for Dr. Fennell to address whether
appellant’s loss of finger motion of the right hand was employment related and to evaluate any
impairment due to carpal tunnel syndrome based on diagnostic studies. The facts and
circumstances as set forth in the prior decision are hereby incorporated by reference.
By letter dated March 5, 2013, OWCP requested that Dr. Fennell discuss whether
appellant’s November 30, 1990 work injury caused loss of motion in his right hand. It further
instructed him to evaluate any impairment due to carpal tunnel syndrome based on diagnostic
studies.
On March 21, 2013 appellant’s attorney questioned why OWCP had not informed
Dr. Fennell that an impairment due to preexisting or employment-related arthritis should be
included in the impairment rating. In an April 19, 2013 response, OWCP advised counsel that
the Board had not instructed it to include information about preexisting conditions.
In a supplemental report dated April 22, 2013, Dr. Fennell stated, “[Appellant’s] loss of
range of motion of his wrists does not result from the November 30, 1990 employment injury.
The loss of range of motion is secondary to the scapholunate advanced collapse of both wrists
which in this circumstance is nonwork related.” Dr. Fennell found no impairment due to carpal
tunnel syndrome based on the lack of sensory or motor loss.
By decision dated May 22, 2013, OWCP denied appellant’s claim for an increased
schedule award. It determined that Dr. Fennell opined that appellant had no loss of wrist motion
due to his accepted work injury or impairment due to his carpal tunnel syndrome.
On appeal appellant’s attorney contends that OWCP failed to follow the Board’s
instructions on remand and noted that preexisting conditions are to be included in calculating
impairment ratings. He further contends that Dr. Fennell’s report was not reasoned and failed to
utilize diagnostic studies in considering any impairment due to carpal tunnel syndrome.

2

Docket No. 12-1390 (issued February 13, 2013). OWCP had accepted that on November 30, 1990 appellant,
then a 47-year-old maintenance technician, sustained right finger sprain and instability of the metacarpal joints of
four fingers of the right hand under file number xxxxxx547. It further accepted his 1997 occupational disease claim
for bilateral carpal tunnel syndrome, assigned file number xxxxxx554. Appellant retired on August 1, 1998. He
received a schedule award for a one percent permanent impairment of the right hand. On July 20, 1998 OWCP
granted appellant a schedule award for an additional 11 percent permanent right hand impairment.

2

LEGAL PRECEDENT
The schedule award provision of FECA,3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the American Medical Association, Guides to the Evaluation of Permanent Impairment as the
uniform standard applicable to all claimants.5 As of May 1, 2009, the sixth edition of the
A.M.A., Guides is used to calculate schedule awards.6
Proceedings under OWCP are not adversarial in nature, nor is OWCP a disinterested
arbiter.7 While the claimant has the responsibility to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.8 Accordingly, once OWCP undertakes to develop the medical evidence further,
it has the responsibility to do so in the proper manner.9
ANALYSIS
On prior appeal, the Board remanded the case for OWCP to obtain a supplemental report
from Dr. Fennell addressing whether appellant’s loss of motion of the fingers of the right hand
was employment related and whether he had an impairment due to carpal tunnel syndrome based
on diagnostic studies. In a report dated April 22, 2013, Dr. Fennell advised that the loss of range
of motion of appellant’s wrists was not due to his November 30, 1990 employment injury. The
issue, however, is the cause of the loss of motion of appellant’s right fingers.
The Board has held that, once OWCP starts to procure a medical opinion, it must do a
complete job. OWCP has the responsibility to obtain from its referral physician an evaluation
that will resolve the issues in the case.10 Dr. Fennell’s opinion is insufficient to establish whether
appellant has more than a 12 percent impairment of the right hand. He did not address the
relevant issue of range of motion of the fingers. Dr. Fennell further found no impairment due to
carpal tunnel syndrome based on normal sensory and motor strength but did not adequately
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

See Vanessa Young, 55 ECAB 575 (2004).

8

See Richard E. Simpson, 55 ECAB 490 (2004); Phillip L. Barnes, 55 ECAB 426 (2004).

9

Melvin James, 55 ECAB 406 (2004).

10

See A.R., Docket No. 11-692 (issued November 18, 2011); Richard F. Williams, 55 ECAB 343 (2004).

3

address whether diagnostic studies revealed any impairment or review any diagnostic testing to
determine whether it documented carpal tunnel syndrome. The case will be remanded for
OWCP to refer appellant to an appropriate specialist to secure a reasoned medical opinion
regarding the extent of any right hand or upper extremity impairment. OWCP should advise the
referral physician that preexisting impairments are included in determining an impairment
rating.11 Following such further development as deemed necessary, it shall issue a de novo
decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 22, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: November 4, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See R.P., 59 ECAB 127 (2007).

4

